Citation Nr: 0634634	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  96-36 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from July 1968 to 
January 1970.

When this matter was last before the Board of Veterans' 
Appeals (Board) in June 2003, it was remanded to the 
Department of Veterans Affairs (VA), Philadelphia, 
Pennsylvania, Regional Office (RO) for additional development 
and readjudication.  A supplemental statement of the case was 
issued in August 2005, and the case is now ready for further 
appellate review.  

It is noted that following the issuance of the August 2005 
supplemental statement of the case, there was forwarded to 
the Board a medical progress note documenting the continued 
treatment of the veteran for post-traumatic stress disorder 
and depression.  According to pertinent regulatory criteria, 
a supplemental statement of the case, so identified, will be 
issued and furnished to an appellant and his or her 
representative, following the receipt of additional pertinent 
evidence after a statement of the case or the most recent 
supplemental statement of the case has been issued and before 
the appeal is certified and transferred to the Board.  
38 C.F.R. § 19.31 (2006).  In this case, however, the medical 
evidence submitted is essentially duplicative of similar 
evidence that was considered in the August 2005 supplemental 
statement of the case.  Moreover, this evidence simply 
reflects the current diagnosis and treatment of post-
traumatic stress disorder and depression, which has been 
conceded.  The veteran's claim turns not upon the existence 
of a current disorder, but upon whether any current disorder 
can be related to service, and in the case of post-traumatic 
stress disorder, whether a claimed stressor can be verified.  
The additional evidence directed to the Board from the RO is 
not pertinent to those issues.  Consequently, the Board can 
review the veteran's claim on appeal without the necessity of 
a preliminary review by the RO.  




FINDINGS OF FACT

1.  All evidence necessary for review of the issue considered 
herein on appeal has been obtained, and VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to the claim and the evidence necessary to 
substantiate it.

2.  The veteran is not a veteran of combat.

3.  Diagnoses of post-traumatic stress disorder are based 
upon unsubstantiated stressors.

4.  The competent and probative evidence of record 
establishes that an acquired psychiatric disorder has not 
been linked to active service on any basis.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include post-traumatic 
stress disorder, was neither incurred in nor aggravated by 
service, and the veteran is not entitled to service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder and depression.  He claims that he has these 
disorders, and that they are the result of his experiences 
during his active military service.  Specifically, he has 
stated that he was involved in several combat-related 
situations while serving in Vietnam.  These included 
observing the grisly aftermath of a helicopter attack, 
continuous exposure to rocket and mortar attacks, and seeing 
other dead soldiers and severely wounded civilians in the 
course of his duties as a truck driver with the 228th 
Aviation Battalion of the 1st Cavalry Division.  He claims 
that towards the end of his tour in Vietnam he was wounded in 
the shoulder, but because he was at a place that he was not 
supposed to have been, he decided against accepting a Purple 
Heart award.  He believes that service connection should be 
granted on that basis.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
provide the legal criteria and analyze the appellant's 
claims.

Veterans Claims Assistance Act of 2000
VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that in 
correspondence dated in June 2003 and November 2003, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

Further, the RO provided the veteran with a copy of the 
February 1996 rating decision, April 1996 statement of the 
case, August 1998 supplemental statement of the case, 
November 1999 Board decision and remand, March 2003 
supplemental statement of the case, June 2003 Board remand, 
February 2005 supplemental statement of the case, and August 
2005 supplemental statement of the case, which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  The foregoing documents provided the 
veteran with notice of all the laws and regulations pertinent 
to his claim and those pertinent to the implementation of the 
VCAA.  

It is also noted that during the course of this appeal, the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC) handed down Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  In Pelegrini II, the Court reaffirmed 
that the enhanced duty to notify provisions under the VCAA 
should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  In this case, the veteran's claim was filed prior to 
the promulgation of the VCAA, making it, of course, 
impossible to have been provided such notice prior to the 
initial adjudication.  Notwithstanding, since the 
promulgation of the VCAA, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.

The Board also notes that the June 2003 and November 2003 
VCAA notices did not contain a specific request for the 
veteran to provide any evidence in the veteran's possession 
that pertained to the claim.  38 C.F.R. § 3.159(b)(1) (2006).  
Notwithstanding, the veteran has been given sufficient notice 
contained in the rating decision and supplemental statements 
of the case that has provided him every opportunity to submit 
evidence in support of his claim.  Such notice to the veteran 
can be considered satisfactory since it properly conveyed to 
the veteran the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, No. 05-7157 (Fed. Cir. April 5, 2006).

Moreover, throughout the course of this appeal, the RO in 
various correspondence, including the rating decision and 
supplemental statements of the case asked the veteran for all 
the information and evidence necessary to substantiate his 
claim - that is, evidence of the type that should be 
considered by VA in assessing his claim.  A generalized 
request in the initial VCAA notice for any other evidence 
pertaining to the claim would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the initial notice 
did not harm the veteran, and it would be legally proper to 
render a decision in the case without further notice under 
the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

With respect to the duty to assist the veteran in obtaining 
evidence in support of his claim, it does not appear that 
there are any additional pertinent treatment records or other 
evidence to be requested or obtained.  The RO obtained 
evidence as it was identified by the veteran.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal that either needs to be or can be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims of entitlement to service 
connection.  

It is noted that the veteran was afforded VA psychiatric 
examinations in September 1997, January 1998, June 1998, and 
January 2003, for the purpose of determining the nature and 
etiology of his claimed psychiatric disorder.  The reports of 
the VA examinations were associated with the claims file.  
There is no indication that an additional examination would 
provide any more probative or relevant evidence than is 
already of record.  There is no medical evidence 
contradicting the conclusions reached during the VA 
examinations, so further examination is not necessary for the 
proper adjudication of the veteran's claim.

Finally, it is noted that during the pendency of this appeal, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
award of service connection as currently on appeal.  As this 
decision results in the denial of the veteran's claim for 
entitlement to service connection, however, the question of 
whether the veteran has been properly notified as to the 
provisions regarding the degree of disability and the 
effective date of an award is rendered moot.  Accordingly, 
the Board will proceed with appellate review.

Factual Background

The veteran's service records document that he served on 
active duty from July 1968 to January 1970.  His personnel 
records document that prior to service the veteran was found 
guilty of, and was incarcerated for several criminal 
offenses, including shoplifting, reckless driving, gaming, 
and violation of the prohibition laws.  Although the 
veteran's potential value as a service member was considered 
questionable, he entered service on July 30, 1968.  His 
period of service was distinguished by frequent disciplinary 
actions under Article 15, of the Uniform Code of Military 
Justice (UCMJ).  The veteran's service personnel records 
indicate that he ultimately served with Company A, 228th 
Aviation Battalion, of the 1st Air Cavalry Division in the 
Republic of Vietnam from November 9, 1969, to January 23, 
1970.  Prior to leaving for Vietnam, however, the veteran was 
given punishment under Article 15, UCMJ, for being absent 
without authority from the Overseas Replacement Station, 
Oakland Army Base, from October 22, 1969 to October 27, 1969.  
He was restricted to the limits of the Transient Company, 
Oakland Army Base for 14 days or until shipment overseas.  

It was reported in his service personnel records that after 
only three days in his unit in Vietnam, the veteran became 
involved in an incident concerning the possession and use of 
marijuana.  It was noted that he was ultimately involved in 
three incidents concerning the possession and use of 
marijuana.  Within one week after his November 9, 1969, 
arrival, the veteran was convicted under Article 15, UCMJ, 
for his failure to report to the orderly as directed by his 
superior non-commissioned officer on November 17, 1969.  It 
was noted that after a week on the job he refused to perform 
his assigned duties and developed a very hostile and 
extremely negative attitude toward his job, his superiors, 
and the military service in general.  On December 12, 1969, 
the veteran was given punishment under Article 15, UCMJ, for 
repeatedly failing to make mandatory formation and report to 
his appointed place of duty for 6 consecutive days, namely 
from December 7 through December 11, 1969.  The punishment 
imposed included restriction for 30 days to the company area, 
place of worship, and place of duty.  

On December 19, 1969, the veteran was recommended by his 
commanding officer for separation from service due to 
unsuitability.  The veteran was referred for psychiatric 
examination in connection with the separation proceeding.  In 
the report of the psychiatric examination, it was noted that 
the veteran was defiant and agitated.  There was no evidence 
of suicidal ideation or thought disorder, but there was 
strong evidence of chronic drug use.  Following examination, 
the resulting diagnoses were antisocial personality 
manifested by chronic drug use, rejection for constituted 
authority and discipline, poor judgment, irresponsibility, 
and apathy.  In discussion, it was noted that the veteran had 
been on active duty for approximately 17 months, and 1 1/2 
months in Vietnam.  It was noted further that the veteran had 
two Article 15's in Vietnam and reported a total of 13 
Article 15's while stationed in the Continental United 
States.  It was concluded that the veteran "did not conform 
to military doctrine and that his criticism and hostility 
toward the military borders on the brink of mutiny."  It was 
strongly recommended that the veteran be administratively 
separated from the Army for unsuitability.  

Based upon the recommendations of his commanding officer, on 
January 22, 1970, it was requested that the veteran be issued 
a general discharge certificate for unsuitability.  The 
veteran departed Vietnam on January 23, 1970.  He was 
separated from service on January 25, 1970 with a general 
discharge under honorable conditions.  

Prior to his separation, the veteran underwent separation 
examinations in December 1969 and January 1970.  In the 
report of those examinations, it was noted that the 
psychiatric clinical evaluations of the veteran produced 
normal findings.  Clinical evaluations of the veteran's upper 
extremities also produced normal findings.  In the report of 
those examinations, the veteran indicated that he had never 
had any injuries of any kind, including to his shoulders, 
head or back.  

The veteran's DD Form 214 indicate that he served with the 
United States Army in the Vietnam War era.  For his service, 
the veteran received the National Defense Service Medal and 
Vietnam Service Medal.  There is no record of medals or 
awards associated with combat.  

In February 1976, the veteran filed an initial claim for 
service connection for a head and back injury that he alleged 
that he sustained when driving a truck into a tree at Fort 
Dunning, Georgia.  In the claim, the veteran stated that he 
had reported head and back pain during his separation 
examination.  He also reported that pertinent post-service 
medical records, dated from June 1970 to 1972 could be found 
in the medical departments of an Alabama State Correctional 
Institution, and maximum security prison.  

The earliest documentation of psychiatric intervention in the 
claims file is that of a VA hospitalization record dated 
between February and March 1980.  In that report, it was 
noted that the veteran presented himself for admission for 
treatment of drinking, irrational behavior, and depression.  
Upon examination, the veteran was said to have appeared 
depressed and stated that everything went wrong since 1977 
when he was imprisoned for stabbing someone in a fight while 
he was intoxicated.  In terms of his alcoholism and 
irrational behavior, the veteran stated that he had been 
drinking since he was fifteen, and that as a teenager, he 
learned to drink bourbon, wine, moonshine, and anything he 
could get his hands on.  The veteran stated that his drinking 
got worse when he was in the service.  The report of 
hospitalization included no reference to the veteran's 
service in Vietnam.  The veteran's hospital stay was 
punctuated by his failure of a Breathalyzer test after one 
week of hospitalization, and his possession of contraband 
drugs with the suspicion that he was dealing those drugs to 
other patients.  The veteran's final diagnoses included 
passive-aggressive personality disorder with depression, and 
episodic excessive drinking.  

In May 1994, the veteran presented to the VA Medical Center 
(VAMC), Philadelphia mental hygiene clinic for intake 
evaluation for post-traumatic stress disorder.  In the report 
of that evaluation, the veteran's chief complaint was self-
medication after Vietnam to sleep and to deal with anger and 
fights he was getting into.  In terms of history, it was 
noted that the veteran saw little, if any, combat, and that 
his "trauma was unclear."  It was noted that the veteran 
received a general medical discharge from service in January 
1970 after 3-1/2 months in Vietnam.  It was further noted in 
the report that the veteran had been on a landing strip where 
he should not have been when he "caught shrapnel from a 
mortar."  Although he was treated for shrapnel wounds for 3 
days, "he was referred to a psychiatrist apparently for 
anxiety, and discharged."  It was further noted that in 
"recent years [the veteran was] involved in drug activities, 
drug use, and violence related to drug wars."  In terms of 
his military experiences, the veteran related that he drove 
all kinds of vehicles in Vietnam; picked up supplies; saw 
bodies and body bags; and lost several people close to him, 
although he was not with them at the time.  In terms of 
Vietnam trauma, it was reported that he received a shrapnel 
wound and experienced rocket and sniper fire.  Following 
examination, the diagnosis on Axis I was substance dependence 
in remission.  The veteran was referred to a Vietnam 
veteran's group for group therapy after he had attained 
abstinence for 90 days.  

During the course of the veteran's treatment at the VAMC, 
Philadelphia, he related several memories from Vietnam.  In 
March 1995, the veteran recalled being exposed to enemy 
rocket fire almost immediately after he arrived at his Bien 
Ho, "Bear Cat" base.  He also recalled spending hours in 
bunkers, never knowing when he would be hit by the enemy.  He 
recalled one person being killed, but stated that he did not 
have to deal with the injured.  In April 1995, the veteran 
related what he described as his worse memory of Vietnam, 
that of his girlfriend having been killed by rocket fire.  He 
recalled that after he was in-country for two weeks, he met a 
Vietnamese woman who spoke English very well.  He stated that 
he planned to marry her and bring her back to the United 
States.  He recalled that he had started the paper work, but 
that she was killed while he was away.  He stated that he 
never found out what happened to her, but that it increased 
his opium use at the time to the point that he could no 
longer function, and thereafter, he was discharged from 
Vietnam.  In a subsequent treatment note, it was written by 
the treating psychologist, that the veteran's girlfriend's 
death after he had only been two months in Vietnam caused the 
veteran to turn from recreational use of drugs into heavy 
use, and finally a crisis, namely, a psychotic break, and 
eventual return to the United States.  

A July 1995 Treatment Summary, prepared by the veteran's 
treating psychologist with the VAMC, Philadelphia, noted the 
veteran's regular one year of scheduled counseling, and 
provided diagnoses of substance dependence, chronic, in 
remission; depressive reaction; rule-out psychosis; and HIV-
Positive.  

In July 1995, the veteran filed the current claim of 
entitlement to service connection for post-traumatic stress 
disorder.  In his claim, he stated that his primary duty 
while serving in Vietnam was transportation, and that while 
transporting people and supplies over a 50 to 100 mile 
radius, he would pass and be exposed to many dead bodies, 
skulls, and skeletons stacked up in large piles.  He stated 
that he would pass and help if he could the severely wounded 
civilian refugees.  

In September 1996, the veteran filed a statement in response 
for a clarification of his claimed stressors.  He recalled 
that in November or December 1969, he was ordered to report 
to Long Binh on a personnel matter.  After he completed the 
personnel matter, he returned to a helicopter landing zone 
for return transportation to Bear Cat, his duty station.   
While waiting, a single mortar round came in and exploded, 
causing a slight wound to the veteran's upper left arm.  He 
noted that upon his return to Bear Cat, he was treated for 
this wound.  

In September 1997, the veteran underwent VA psychiatric 
examination for the purpose of determining whether he had a 
psychiatric disorder, including post-traumatic stress 
disorder, that could be related to service.  In the report of 
that examination, the veteran reported, by history, that 
prior to entering the military and volunteering for Vietnam, 
he had no serious problems behaviorally or psychologically 
while growing up.  He stated that while in Vietnam he 
experienced various situations as a truck driver that 
resulted in his problems with post-traumatic stress disorder.  
When asked if there was a specific problem, he indicated it 
was really the whole Vietnam experience.  He stated that as a 
truck driver, he saw a lot of wounded and dying, and 
described how his unit had to bulldoze bodies and "line 
them."  He described one incident where he was wounded in 
the left shoulder by incoming mortar fire after having been 
in Vietnam about three months.  He stated that some friends 
of his, who were dealing drugs in that area of Vietnam came 
to pick him up and that for two days, he was "unconscious" 
but denied using drugs or having a serious alcohol problem 
during that time period.  He stated that he then purchased 
new clothes and was sent by his Army captain to rest in his 
barracks.  He wondered why he was not actually sent to a 
medical unit, although it was said that he had not described 
a serious injury.  He stated that he then saw a psychiatrist 
who recommended that he leave the service.  The veteran 
stated that shortly after leaving the service, he was 
incarcerated in Alabama for robbery and grand larceny, and 
could not attend a hearing in Washington to expunge his 
military unsuitability record.  The veteran indicated that he 
had a couple of arrests and convictions, including an 
aggravated assault, and also had a long history of problems 
with drugs and alcohol, including heroin and cocaine.  
Following examination, the diagnoses on Axis I were alcohol 
dependence in partial remission; cocaine dependence in early 
partial remission; history of opiate dependence; and 
"consider post-traumatic stress disorder and also major 
depression."  

In June 1998, the veteran underwent a second VA psychiatric 
examination for the purpose of determining whether he had a 
psychiatric disorder, including post-traumatic stress 
disorder that could be related to service.  In the report of 
that examination, the examiner noted that the vagueness and 
confusion of the veteran in describing his Vietnam 
experiences and symptoms had made him not completely believed 
by the VA examiner who examined him in September 1997.  The 
examiner noted that in this interview the veteran reported a 
military history that included a 3-1/2 month tour in Vietnam 
that was terminated because the veteran had been wounded.  
The veteran reported that even though he was not in a combat 
unit, his duties as a truck driver exposed him to a lot of 
dead bodies, and he was often attacked by enemy fire.  The 
veteran described one such incident when he was walking with 
a fellow soldier, S.W., sometime in January 1970, when they 
were waiting for a chopper.  The veteran recalled that they 
were suddenly surprised by enemy mortar or rocket fire, that 
hit the veteran and injured him on his left shoulder.  The 
veteran recounted that he saw the Dispensary at Bear Cat a 
few days later and was treated for external injuries only.  
The veteran noted, however, that he had a 48 hour period of 
unconsciousness after the attack, and during that time, he 
was treated by friendly Vietnamese villagers before he could 
be transported to the Bear Cat dispensary.  Following 
examination, the diagnosis was post-traumatic stress disorder 
with often psychotic features.  

In February 1999, the veteran appeared before a hearing 
officer at the RO and testified under oath in support of his 
claim.  At the hearing, he testified that just before his 
separation from service, at some point in January 1970, he 
sustained a left shoulder injury from mortar fire just 
outside of the village of Lkon-Ben, also known as Fire Base 
Bear Cat.  He stated that three days after receiving the 
wound, he was escorted by his 1st sergeant to the Company A 
Infirmary where he was treated by cleaning and dressing the 
wound for just a couple of hours, and then reported back to 
company headquarters.  He indicated that it was an open 
wound, but that he did not receive stitches.  He stated that 
he was interviewed by his 1st sergeant for a Purple Heart but 
turned it down because he felt that it would hold up the 
paperwork surrounding his discharge.  The veteran also 
testified that while in Vietnam, he served as a truck driver 
with Company A of the 1st Air Cavalry division at the Bear 
Cat base.  He indicted that he saw a lot of dead bodies as a 
truck driver but did not participate in the removal of any of 
the bodies.  He indicated that he did not participate in 
combat activities himself, but only in transporting from day 
to day.  He recalled being in combat areas, but could not 
recall any of the locations.  He also stated that several 
soldiers in his company had been injured or killed but he 
could not recall their names.  

In February 2000, the veteran submitted a written statement 
in which he described his experiences in Vietnam.  He stated 
that while he was there with the 1st Cavalry Air Mobility 
unit in "Bear Cat," there was continuous bombing and 
booming all day and night.  He stated that he could never 
sleep because the bombing noise always continued.  He stated 
further that in December 1969, he was knocked unconscious by 
an explosion at "Long Ben" while on leave there, and was 
wounded in the left shoulder by scrap metal from the blast.  
He also recalled that in early November 1969, in "Ben Has," 
he witnessed the medical evacuation of "what was left of 
some of our guys, and it did not appear anyone was in one 
whole piece of a person."  He stated that he learned early 
not to make too many close friends, but he did recall that he 
had three, namely, J.C., S.W., and O.W.

In January 2003, the veteran underwent a third VA psychiatric 
examination for the purpose of determining whether he had a 
psychiatric disorder, including post-traumatic stress 
disorder, that could be related to service.  Prior to the 
examination, the examiner was erroneously informed that a 
stressor of exposure to rocket attacks had been verified.  In 
the report of that examination, the examiner noted that 
(erroneous) verification of rocket attacks.  Following 
examination, that included a review of the veteran's claims 
file, the examiner noted that the veteran met the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM IV) criteria for a diagnosis of post-traumatic stress 
disorder, and that a criterial stressor had been verified.  
The examiner noted further that the veteran's history of 
substance abuse traceable to Vietnam was perhaps best 
interpreted as a way of self-medicating.  The diagnoses on 
Axis I were post-traumatic stress disorder, alcohol 
dependence in remission, and polysubstance dependence in 
remission.  

In January 2004, the veteran submitted a statement from J.C., 
the friend the veteran had named previously, and who had 
served with the veteran in Vietnam at the Bear Cat Fire Base 
with the 1st Cavalry, 228th Air Battalion.  J.C. provided a 
vivid description of his service in Vietnam that included his 
exposure to extreme racial prejudice.  J.C. recalled in great 
and vivid detail one very gruesome episode in which he and 
the veteran responded to a call over a loud speaker to go to 
a ship that had landed with wounded on board.  According to 
the statement, there were body parts, blood, feces, guts, 
brains, and eyeballs spread all over the plane.  J.C. 
recalled that he and the veteran were frightened, and 
sickened, causing them to cry incoherently.  They were told 
by O.W. to get off the plane and were driven back to their 
barracks.  J.C. also recalled an episode when one of the 
white soldiers in the unit threw a grenade at their building 
which exploded just at the door.  J.C. also recalled that he 
and the veteran did guard duty so much that the regular guard 
knew their names.  J.C. further recalled an incident in which 
he and the veteran almost killed another soldier who was 
stationed in their bunk room.  J.C. stated that about a month 
after that, the veteran left the service, and that he left a 
month after that.  J.C. stated that he could no longer 
remember names as well as before since he had suffered two 
strokes and a heart attack, but that it was all in his 
records.  

In February 2004, the veteran submitted another statement 
regarding the alleged stressful events that he experienced in 
Vietnam.  He stated that shortly after he was assigned to 
Bear Cat, near Long Thong Village, he did not recall their 
big guns ever being silent.  He further recalled seeing first 
hand one his their helicopters after it was shot down.  He 
noted seeing "a door gunner dead, a pilot dead, and another 
in shock, blood and brains all over the helicopter as we 
removed them."  He recalled further that sometime between 
January 5th and 10th, 1970, he was in Long Binh on leave where 
he was wounded by a rocket or mortar fire leaving him 
helpless and without memory for a couple of days.  He stated 
that he declined the Purple Heart for that episode.  

In March 2004, a veteran's service representative at the RO 
contacted the veteran by telephone regarding his February 
2004 stressor statement.  The veteran was noted to state that 
Fire Support Base Bear Cat was not constantly under attack, 
but the "big guns" that he had described were providing 
support for ground operations in the area.  He recalled that 
the base did experience rocket and mortar attacks during an 
incident in November when helicopters were protecting their 
position.  He stated that the other incident in which the 
door gunner and pilot were killed was a separate incident 
that occurred in December or January.  He stated that he saw 
the aftermath of the incident, and that the helicopter had 
been shot down by machine guns, and came down hard but did 
not crash.  He stated that he did not know the names of the 
dead, but believed they were in his unit.  With respect to 
the shrapnel injury to his shoulder, he stated that it did 
leave a scar on his shoulder but had no explanation as to why 
it was not mentioned on his discharge examination conducted 
less than a month later.  

During the course of the veteran's claim, the RO attempted to 
verify the stressors that were related to them by the 
veteran.  In August 2004, the RO directed a statement for 
that purpose to the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), the service department entity 
used for stressor verification purposes.  The RO statement 
outlined the veteran's alleged stressors, including the 
claimed helicopter fatalities, as well as the continuous 
rocket and mortal attacks that the veteran claimed that Fire 
Support Base Bear Cat had sustained while he was stationed in 
Vietnam.  In response to that request, USASCRUR replied that 
the veteran's unit's aircraft were continuously exposed to 
hostile fire from December 1968 to December 1969, and that 
eight aircraft were hit by enemy gunfire during that time 
period.  USASCRUR was not able to verify, however, there was 
any helicopter accident involving the veteran's unit during 
the time period that he was in Vietnam.  Further, USASCRUR 
did not provide any verification that any base at which the 
veteran was assigned had come under rocket or mortar attacks 
while he was in Vietnam.  

Analysis

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder, to include post-traumatic 
stress disorder.  He claims that he has these disorders, and 
that they are the result of his experiences during his active 
military service.  Specifically, he has stated that he was 
involved in several combat-related situations while serving 
in Vietnam.  The details of the veteran's varied allegations 
of combat-related stressors are outlined in the factual 
background above.  

Post-traumatic stress disorder

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002).  

The veteran does not claim that he had post-traumatic stress 
disorder during service, nor is there evidence supporting 
such an allegation.  Rather, it is the veteran's contention 
that he experienced traumatic events during service related 
to his service as a truck driver in the Republic of Vietnam 
during the Vietnam War era, and that these stressful events 
are responsible for his current post-traumatic stress 
disorder.  

Effective on and after March 7, 1997, in order for a claim 
for service connection for PTSD to be successful there must 
be (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed inservice stressor occurred; and 
(3) a link, established by medical evidence, between current 
symptoms and the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (2006); see also Cohen v. Brown, 10 Vet. App 128 
(1997).

38 C.F.R. § 4.125(a) (2004) requires the diagnosis of a 
mental disorder to conform to the criteria in the DSM-IV, or 
be returned by the rating agency to the examiner to 
substantiate the diagnosis. 

The diagnosis of post-traumatic stress disorder appears in 
the veteran's post-service medical records, including most 
pertinently, in June 1998 and January 2003 VA examination 
reports of examinations that were conducted for the purpose 
of identifying the current existence of post-traumatic stress 
disorder.  The Board, however, does not reach the question of 
whether there is medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a).  The veteran's claim 
turns instead upon the threshold question of whether there is 
credible supporting evidence that a claimed inservice 
stressor actually occurred.  As explained in detail below, 
the Board finds that there is no such evidence.  

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the CAVC has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a post-traumatic stress 
disorder claim because he is entitled to have his lay 
statements as to his alleged stressors accepted, without 
corroboration, if he engaged in combat with the enemy and the 
stressors are related to the combat.  See Gaines v. West, 11 
Vet. App. 353 (1998).  The CAVC has held that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2004).

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  

The fact that the appellant served in a "combat area" or 
"combat zone" does not mean that he himself engaged in combat 
with the enemy.  Id.  

Moreover, a general statement in the appellant's service 
personnel records that he participated in a particular 
operation or campaign would not, in itself, establish that he 
engaged in combat with the enemy because the terms 
"operation" and "campaign" encompass both combat and non-
combat activities.  Id.  

Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence.  
Id.  The claimant's assertions that he engaged in combat with 
the enemy are not ignored, but are evaluated along with the 
other evidence of record.  Id.  However, the claimant's 
assertions that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.

The initial question to be addressed is whether the veteran 
received the requisite military citations or whether there is 
other supportive evidence to establish that the veteran 
"engaged in combat with the enemy."  

The appellant did not receive any award or decoration that 
would provide "conclusive evidence" that he "engaged in 
combat with the enemy."  While he did receive the National 
Defense Service Medal and Vietnam Service Medal as shown on 
his DD Form 214, he did not receive any other medal or 
indication of participation in combat such as the Combat 
Infantry Badge, Purple Heart, or "V" devices.  Without such 
accompanying medals or devices, the National Defense Service 
Medal is not conclusive evidence of combat.  See M21-1, Part 
VI, paragraph 11.38(b)(1).  

Secondly, there is no credible supporting evidence that the 
veteran engaged in combat.  The veteran has cited several 
potential stressors, including exposure to rocket and mortar 
fire, being wounded by mortar shrapnel, observing wounded and 
dead soldiers, observing the grisly aftermath of a helicopter 
attack, the loss of a Vietnamese girlfriend, treating wounded 
civilians, and seeing other dead soldiers and severely 
wounded civilians in the course of his duties as a truck 
driver with the 228th Aviation Battalion of the 1st Cavalry 
Division.  He claims that towards the end of his tour in 
Vietnam he was wounded in the shoulder.  While these alleged 
events are related to combat, his assertions alone are not 
sufficient, by themselves, to establish that these things 
occurred or that he is a veteran of combat.  

There being no evidence that the veteran was a veteran of 
combat, the preponderance of the evidence is against this 
aspect of the claim.  Accordingly, there must be satisfactory 
corroboration in order to establish the existence of a 
stressor.  See 38 C.F.R. § 3.304(f).  First, there is no 
objective evidence that the veteran experienced any of the 
alleged stressors.  In this case, the veteran's only evidence 
of his in-service stressors is limited to his own testimony 
and the written statement offered by J.C., a friend of the 
veteran who service with him in Vietnam.  Consequently, in 
order for the testimonials offered by the veteran and his 
comrade to be deemed corroborative, they must be deemed 
credible.  In other words, does the veteran's description of 
his alleged stressors and those described by J.C., the 
veteran's comrade, represent credible evidence that the 
stressors actually occurred?  

It is the Board's responsibility to assess the credibility 
and probative value of evidence, including claimants' 
testimony.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole]; see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  In this connection, the Board 
cannot help but notice and comment upon the gross 
inconsistencies in the veteran's presentations over the 
years.  

Essentially, this case presents no less than three very 
distinct versions from three different sources of the 
veteran's experiences during his period of service in the 
Republic of Vietnam.  First, the veteran's personnel records 
document that his service in Vietnam was characterized almost 
immediately by misbehavior and disciplinary action.  The 
veteran was in Vietnam for little more than 10 weeks.  Within 
three days after his arrival in early November 1969, he was 
involved in the possession and use of illegal drugs; within 
the first week, he was convicted under Article 15, for his 
failure to report for duty; and after a week in country he 
flatly refused to perform his assigned duties at all.  The 
veteran's miscreant behavior continued until finally, it was 
assessed just prior to his transfer from Vietnam in January 
1970, that his "criticism and hostility toward the military 
bordered on the brink of mutiny."  One would have to wonder 
at what point the veteran was able to perform his duties as a 
truck driver and experience the stressors that he alleged; it 
would appear more likely that his experiences in Vietnam were 
limited to the avoidance of duty and the resultant 
disciplinary actions for that avoidance.  

In contrast, the veteran's personal recollections portray an 
entirely different picture of his tour of duty in Vietnam 
than those reflected in his personnel records.  It is 
important to note in that regard that his recollections 
changed frequently and dramatically over time in terms of 
both the substance and severity of his alleged stressors.  
Although the veteran never described his actions in Vietnam 
as having been heroic, with the exception of one description 
in which he was associated with drug dealers at the time that 
he was allegedly wounded, he usually recalled relatively 
mainstream actions revolving around his performance of the 
usual duties of a military truck driver in a combat area.  

It is important to emphasize that the veteran's description 
of events in Vietnam changed practically with every telling.  
For example, when the veteran first sought psychiatric 
treatment in 1980, his service in Vietnam was not mentioned.  
The veteran indicated that his problems had begun in 1977, 
seven years after service.  During his more recent 
recollections, the veteran has conveniently failed to mention 
the extreme behavior problems that he had not only during 
service but prior to service.  For example, in the September 
1998 VA psychiatric examination, he stated that he had no 
serious problems behaviorally or psychologically while 
growing up, and had no drug or alcohol problems during 
service.  Further, during the course of his June 1998 VA 
psychiatric examination, he stated that he was transferred 
out of Vietnam because he had been wounded.  During another 
VA examination, he stated that he was transferred out of 
Vietnam at the recommendation of a psychiatrist.  With 
respect to that alleged shrapnel injury to his shoulder, 
during one recollection it is recalled that he stated that it 
left a scar on his shoulder, but as noted earlier, he had no 
explanation as to why it was not mentioned on his discharge 
examination conducted less than a month later.  The veteran's 
service personnel and medical records clearly belie all of 
these accounts.  Obviously, the veteran did not provide an 
accurate recollection of what actually happened during his 
service in Vietnam.  

The third version of the veteran's experiences in the 
Republic of Vietnam were related by the veteran's comrade, 
J.C., 34 years after the veteran's period of service.  J.C.'s 
story was much more detailed than the veteran's, and provided 
a very compelling picture of stressful experiences that he 
allegedly had in the company of the veteran.  There are 
several discrepancies that compromise the probative value of 
J.C.'s recollections for the purposes of the corroboration of 
the veteran's stressors.  First, for the most part, they do 
not coincide with the prior recollections of the veteran.  
The only overlap between the veteran's specific recollection 
of stressful events (at least prior to the time J.C. provided 
his statement) and those provided by J.C. were the allegation 
of rocket and mortar attacks of the Bear Cat base in which 
they were stationed in Vietnam.  Critically, however, USACRUR 
has provided research results in response to the request to 
verify the alleged stressors, including specifically the 
alleged mortar and rocket attacks, and were unable to verify 
those attacks from the service department records.  

Second, J.C.'s period of service in the Republic of Vietnam 
began in July 1969, well prior to when the veteran arrived in 
Vietnam, and extended through February 1970, after the 
veteran's departure.  The most dramatic of J.C.'s stressful 
recollections, the aftermath of a helicopter attack, was 
verified by USASCRUR to have occurred well before the 
veteran's arrival.  Yet J.C. included the veteran as being 
part of this experience.  Curiously, during the development 
of his claim, the veteran provided details of a variety of 
stressful events to the RO and VA examiners, yet the 
veteran's recollections did not include most of the very 
stressful and extremely dramatic recollections provided by 
J.C.  There is no specific reason to believe that J.C. would 
have intentionally fabricated these stories for the veteran's 
benefit.  Critically, however, his recollection of events 
does not coincide with the verified record and hardly 
coincides with most of the recollections provided by the 
veteran.  Oddly, J.C. has provided no recollection of the 
extreme disciplinary problems caused by the veteran during 
his period of service in Vietnam.  J.C. indicated at the end 
of the January 2004 statement that his memory may have 
faltered because of having experienced two strokes and a 
heart attack.  This, as well as the considerable time 
interval between the event and his statement are logical 
explanations for the discrepancies in J.C.'s recollections.  
Because of the foregoing inconsistencies, the Board finds 
that the statements provided by J.C. in support of the 
veteran's claim are not credible for the purpose of the 
corroboration of the veteran's stressors.  

Finally, for the sake of completeness in this analysis, it is 
significant to note that USASCRUR was unable to verify any 
claimed stressors.  Essentially, there is no credible 
evidence of any of the alleged stressful events reported by 
the veteran in the pursuit of his claim for service 
connection for post-traumatic stress disorder.  

Based on this record, the Board completely discounts the 
credibility and accuracy of the veteran's statements and 
testimony with respect to his service, as well as the 
statements of J.C., the veteran's comrade-in-service.  The 
veteran's statements are not only intrinsically inconsistent, 
but are entirely inconsistent with the documented record of 
the veteran's dubious service in Vietnam.  Moreover, they are 
made in the context of a claim for monetary benefits from the 
government.  Not only may the veteran's memory be dimmed with 
time and his well-documented past alcohol and illegal drug 
abuse, but self-interest may play a role in the more recent 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony]; 
see also Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].  

In this case, the diagnoses of post-traumatic stress disorder 
in the record are based on unverified stressors provided to 
the examiner by the veteran.  As the CAVC has stated, neither 
the appellant's testimony nor after-the-fact medical nexus 
evidence is sufficient "credible supporting evidence" of 
the actual occurrence of an in-service stressor.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163 (1996).  

In other words, neither the veteran's written or oral 
statements nor the medical opinions of post-traumatic stress 
disorder based on the veteran's history establish the actual 
occurrence of an in-service stressor.  

In summary, there has been presented no credible supporting 
evidence that the claimed in-service stressors actually 
occurred.  The Board finds the veteran's own accounts of his 
stressors to be entirely uncorroborated by credible evidence, 
including the statement of J.C.  Given the lack of any 
supportive credible documentation of the occurrence of the 
stressors, the preponderance of the evidence is against 
establishing any stressor in service; element (3) has 
therefore not been satisfied, and the claim of entitlement to 
service connection for post-traumatic stress disorder fails 
on that basis.

In the absence of a diagnosis that is based on verifiable 
stressors, therefore, the Board is constrained to deny the 
veteran's claim for service connection for post-traumatic 
stress disorder.  The preponderance of the evidence is 
against the claim of entitlement to service connection for 
post-traumatic stress disorder.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  See 38 U.S.C.A. § 5107(b)(West 
2002); 38 C.F.R. § 3.102 (2006).


An Acquired Psychiatric Disorder
other than Post-traumatic stress disorder

The veteran is seeking entitlement to service connection for 
post-traumatic stress disorder, or any other acquired 
psychiatric disorder that has been diagnosed.  He has argued 
that the personality problems in service that led to his 
early discharge were the initial manifestations of his 
current mental problems.  

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  Notwithstanding the 
lack of a diagnosis of a disability during service, service 
connection may still be granted if all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

In addition, service connection may be established for a 
current disability on the basis of a "presumption" under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) 
(2006).  Service connection for a psychosis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

Governing regulations provide that personality disorders are 
not diseases within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  
See 38 C.F.R. §§ 3.303(c), § 4.9, 4.127 (2006).

In order to prevail on the issue of direct service connection 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

In Gilbert, the CAVC stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

As noted above, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of the claimed 
psychiatric disorders.  In addition to post-traumatic stress 
disorder, private and VA treatment records dated since the 
veteran filed his claim for service connection, sporadically 
document the diagnosis and treatment of the veteran for 
various psychiatric disorders, including depression, 
depressive reaction, alcohol dependence in remission, and 
polysubstance dependence in remission.  Although the 
psychiatric records more recently focus on the diagnosis of 
post-traumatic stress disorder, for the sake of analysis, it 
can be conceded that Hickson element (1) has been satisfied.  

With respect to Hickson element (2), it is noted that the 
veteran underwent psychiatric examination prior to his 
transfer from Vietnam in January 1970.  The diagnoses were 
antisocial personality manifested by chronic drug use, 
rejection for constituted authority and discipline, poor 
judgment, irresponsibility, and apathy.  In the reports of 
the December 1969 and January 1970 separation examinations, 
it was indicated that the psychiatric clinical evaluations of 
the veteran produced normal findings.  

As noted above, a personality disorder, such as "antisocial 
personality," is not a disease within the meaning of 
applicable legislation providing for payment of VA disability 
compensation benefits.  38 C.F.R. §§ 3.303.  Consequently, it 
must be found that there is no documentation that the veteran 
incurred a pertinent disorder in service or aggravated a pre-
existing disorder.  

Moreover, there is no evidence of a psychosis or any other 
psychiatric disorder within the first post-service year.  The 
Board must therefore find that Hickson element (2) has not 
been satisfied as to a claimed psychiatric disorder.  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b).  

With respect to Hickson element (3), while the veteran has 
expressed the opinion that his psychiatric disorders were the 
result of his experiences in service, the CAVC has held that 
a lay person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The Board has reviewed the entire body of evidence, including 
the private and VA medical records, and the veteran's written 
and oral statements.  In this case, no competent medical 
evidence or opinion has been entered into the record which 
links or relates any psychiatric disorder (other than post-
traumatic stress disorder) to the veteran's period of active 
service.  

The Board recognizes in this regard that private and VA 
psychiatrists who examined the veteran during the course of 
the development of his claim have given diagnoses that 
included post-traumatic stress disorder and depressive 
related disorders.  In no instance have the veteran's 
psychiatric disorders other than post-traumatic stress 
disorder been related to his period of service.  

To the contrary, the medical evidence shows the initial 
diagnosis of a psychiatric disorder was in 1980, almost ten 
years after service.  Thereafter, the record shows a history 
of regular psychiatric interventions for variously diagnosed 
disorders from 1980 to the present, initially related to drug 
and alcohol abuse, but more recently related to post-
traumatic stress disorder.  Significantly, when the veteran 
first sought psychiatric intervention in 1980, his military 
service was never been mentioned in any terms.  It has never 
been noted to be a cause of his psychiatric disorders other 
than post-traumatic stress disorder.  

Given that the initial diagnosis of a claimed disorder did 
not occur until ten years after service, and that there is no 
competent evidence that links any of the claimed (non-post-
traumatic stress disorder) disorders to service, the Board 
concludes that the competent and probative evidence of record 
establishes that none of the veteran's variously diagnosed 
psychiatric disorders, other than post-traumatic stress 
disorder, have been linked to active service on any basis.  
As decided above, the claim of entitlement to service 
connection for post-traumatic stress disorder cannot be 
granted in the absence of a confirmed in-service stressor.  

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder, is 
denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


